EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Chin, registration no. 46717 on 1/11/2022.
 The application has been amended as follows: 

In Claims
Cancel claim 14.

1. (Currently Amended) A computer-implemented method for managing a release of a software product, the method comprising: 
obtaining a request for the release, the request comprising workflow action parameter data that defines a release pipeline involving a plurality of software engineering systems, each software engineering system of the plurality of software engineering systems being configured to provide a respective software release service that processes data indicative of the software product, the workflow action parameter data specifying that the release pipeline includes at least a build step; 
providing a front-end user interface that enables creation of the workflow action parameter data including creation of the build step via the front-end user interface, 

specification of options associated with display of metric data via a dashboard including specification of options associated with the build step via the front-end user interface, wherein the metric data is associated with the release pipeline; and 
executing, with one or more processors, a workflow to implement the release pipeline in accordance with the workflow action parameter data; 
wherein executing the workflow comprises providing release management services via a scalable plurality of instances of an orchestrator and scheduling an event for a time based on a state of the release monitored during workflow execution; 
wherein providing the release management services comprises sending, by one or more of the instances of the orchestrator, a series of instructions to the plurality of software engineering systems, each instruction directing respective one of the plurality of software engineering systems to implement the respective software release service; and 
wherein a successive instruction in the series of instructions is sent based on whether a gating rule for the release is met.

19. (Currently Amended) Computer storage media for implementing a method of managing a release of a software product, the computer storage media having stored thereon computer-executable instructions that, when executed by one or more processors of a computing system, cause the computing system to perform the method, the method comprising: 

providing a front-end user interface that enables creation of the workflow action parameter data including creation of the build step via the front-end user interface, modification of the workflow action parameter data, and specification of options associated with display of metric data via a dashboard, wherein the metric data is associated with the release pipeline; 
executing a workflow to implement the release pipeline in accordance with the workflow action parameter data and a policy schema; 
wherein executing the workflow comprises providing release management services via a scalable plurality of instances of an orchestrator and scheduling an event for a time based on a state of the release monitored during workflow execution; and 
wherein providing the release management services comprises: 
sending, by one or more of the instances of the orchestrator, a series of instructions to the plurality of software engineering systems, each instruction directing a respective one of the plurality of software engineering systems to implement the respective software release service; 
accessing a configuration file that comprises data indicative of the policy schema; and 


Allowable Subject Matter
	Claims 1-13 and 19-24 (renumbered 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The arguments in applicant’s remarks filed on 8/26/2021 were fully considered and are persuasive. The applicant successfully argued the cited prior art does not teach or suggest the limitations “providing a front-end user interface that enables creation of the workflow action parameter data including creation of the build step via the front-end user interface, modification of the workflow action parameter data including modification of the build step via the front-end user interface, and specification of options associated with display of metric data via a dashboard including specification of options associated with the build step via the front-end user interface, wherein the metric data is associated with the release pipeline” (remarks, pages 8-13).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

	
/ANIL KHATRI/
Primary Examiner, Art Unit 2191